—Crew III, J.
Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered June 19, 1998, convicting defendant upon his plea of guilty of the crime of attempted burglary in the first degree.
On February 6, 1998, defendant was indicted and charged with burglary in the first degree, attempted burglary in the second degree, assault in the second degree and reckless endangerment in the first degree. Having pleaded guilty to attempted burglary in the first degree in satisfaction of the indictment and having been sentenced to a determinate sentence of eight years’ imprisonment in accordance with a plea bargain, defendant now appeals.
We affirm. Defendant’s contention that certain evidence was improperly admitted before the Grand Jury considering his case has been waived by reason of his guilty plea (see, e.g., People v Bennett, 183 AD2d 905, lv denied 80 NY2d 901). Moreover, we reject defendant’s contention that his sentence was harsh and excessive inasmuch as it was in accordance with the statutory guidelines and was agreed to by defendant as part of the plea bargain.
Cardona, P. J., Spain, GraíFeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.